Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 7/5/2022 include amendments to the claims. Claims 1, 3-4, 7-16, 18-20 are pending. Claims 2, 5-6 and 17 have been cancelled. Claims 1, 3-4, 7-8 and 16 have been amended.
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not wholly persuasive. 
Regarding applicant’s arguments that none of the references teach a mask assembly comprising a plurality of mask sheets each in which a processing pattern is formed; and a mask frame on which the mask sheets are mounted; and the frame has a size corresponding to the mask frame and is spaced apart from the mask frame in the cleaning tank: Lee does not explicitly teach that the mask has a mask frame and that a plurality of masks assemblies and mask sheets with patterns are cleaned, that the size of the mask frame corresponds to the frame, or that the plurality of mask assemblies are provided around the particle collection device. However, since Lee teaches that the cleaning system is capable of cleaning mask assemblies and also teaches all of the structural requirements of the mask cleaning device, the particular type and number of mask assemblies cleaned constitutes a matter of intended use, and it has been determined that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, it has been determined that the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR101932629B1).
Regarding claims 16 and 18, Lee teaches a mask cleaning device (see abstract) comprising: a cleaning tank 10 comprising a cleaning solution W and capable of cleaning a mask assembly M disposed therein using the cleaning solution W; and a particle collection device disposed in the cleaning tank 10 capable of collecting particles floating in the cleaning solution, the particle collection device comprising: a collection sheet comprising a base sheet 30, a magnetic substance 50/60, and a metal protrusion (see protrusion extending from right side of 30, which may be of metal construction) disposed on the base sheet 30 to be adjacent to the magnetic substance 50/60; and a frame 40 on which the collection sheet is mounted (see figures 2-4, 6 and pages 5-8 of the translation). Lee does not explicitly teach a plurality of collection sheets. However, since Lee teaches in the above sections that the collection sheet may be used to remove metal particles from the solution, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the number of collection sheets may be increased in order to allow for greater impurity-removing capacity. Furthermore, it has been determined that the duplication of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that anew and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Lee also teaches in pages 3-4 of the translation that the mask may comprise a mask sheet with processing pattern. Lee does not explicitly teach that the mask has a mask frame and that a plurality of masks assemblies and mask sheets with patterns are cleaned, that the size of the mask frame corresponds to the frame, or that the plurality of mask assemblies are provided around the particle collection device. However, since Lee teaches that the cleaning system is capable of cleaning mask assemblies and also teaches all of the structural requirements of the mask cleaning device, as described above, the particular type and number of mask assemblies cleaned constitutes a matter of intended use, and it has been determined that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Furthermore, it has been determined that the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR101932629B1) in view of Matsusaka et al. (WO2016067821A1).
Regarding claim 19, Lee teaches the limitations of claim 16. Lee teaches that the metal protrusion is disposed on a side surface of the base sheet 30 (see figures 2-3, 6). Lee does not teach that the magnetic substance is buried in the base sheet. Matsusaka et al. teaches a cleaning system (see abstract) and that a magnetic substance 29a may be buried in its carrier shaft 25 thereby allowing for magnetic effect on opposite ends of the shaft 25 (see figures 10-11, pages 13-14 of the translation). Since both Lee and Matsusaka et al. teach cleaning fluid purifying systems it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the magnetic substance in the system by Lee may be buried in the base sheet to be surrounded by the base sheet so as to allow for a magnetic effect on opposite sides of the base sheet, as shown to be known and conventional by Matsusaka et al. 

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 3-4, 7-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Lee (KR101932629B1). Lee fails to teach/disclose all of the limitations of independent claim 1, including the following limitations: “the metal protrusions are arranged in the longitudinal direction along the magnetic substance”, as well as the corresponding limitations of claim 20. Furthermore, no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711